                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                    AIKEN DIVISION

 Samuel Lamont Barnette,                           C/A No. 1:19-1417-CMC

                Plaintiff,
        v.
                                                                        Order
 South Carolina Department of Corrections
 1993 Classification R&E Caseworker(s),

                Defendant.

       This matter is before the court on Plaintiff’s Amended Complaint filed June 5, 2019. ECF

No. 10. On June 12, 2019, the Magistrate Judge entered an Order authorizing service of process

by the U.S. Marshal. ECF No. 15. However, the summons was returned unexecuted as the South

Carolina Department of Corrections Office of General Counsel would not accept service because

the defendant was not properly named. ECF No. 20. On September 11, 2019, the Magistrate

Judge entered an Order to Show Cause for Plaintiff’s failure to provide information to effectuate

service upon Defendant. ECF No. 21. Plaintiff was specifically warned that failure to show good

cause or properly identify Defendant would result in dismissal of the matter. Id. Plaintiff did not

respond to the Order to Show Cause.

       The Magistrate Judge then entered a Report and Recommendation on September 26, 2019,

recommending the action be dismissed without prejudice for failure to serve under Rule 4(m), as

Plaintiff has failed to provide information sufficient to properly identify the Defendant. ECF No.

23. Plaintiff was notified of the right to file objections and the deadline for doing so. Id. at 7.

Plaintiff has filed no objections, and the time for doing so has expired.

       After considering the record, the applicable law, and the Report and Recommendation of

the Magistrate Judge, the court agrees with the Report’s recommendation that the case be
dismissed without prejudice for failure to provide information needed to timely effect service.

Accordingly, the court adopts the Report by reference in this Order. This matter is dismissed

without prejudice.

       IT IS SO ORDERED.

                                                          s/Cameron McGowan Currie
                                                          CAMERON MCGOWAN CURRIE
                                                          Senior United States District Judge
Columbia, South Carolina
October 21, 2019




                                              2
